Quillian, Judge.
The defendant was found guilty of voluntary manslaughter. An appeal was filed and the case is here for review. Held:
The evidence, while conflicting as to whether the deceased pulled a knife on the defendant, was sufficient to present a jury question as to whether the defendant was justified in shooting the deceased. See Clay v. State, 124 Ga. 795, 796 (53 SE 179).

Judgment affirmed.


Bell, C. J., and Deen, J., concur.

Submitted September 10, 1973
Decided September 24, 1973.
Archie L. Gleason, for appellant.
Richard E. Allen, District Attorney, for appellee.